NO. 07-07-0387-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                               SEPTEMBER 25, 2007
                         ______________________________


                                 ANNMARIE ADKINS,

                                                              Appellant

                                            v.

                               THE STATE OF TEXAS,

                                                              Appellee

                       _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

               NO. 51,543-E; HON. RICHARD DAMBOLD, PRESIDING
                       _______________________________

                             Abatement and Remand
                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Annmarie Adkins (appellant), acting pro se, perfected appeal from her conviction

for engaging in organized criminal activity. In response to notice from this court that no

docketing statement had been filed, appellant advised the court that she desired to

prosecute her appeal but requested “some assistance” to do so. Furthermore, appellant
advised that she had been unable to contact trial counsel in assisting her with the appeal.

The record has not been filed, and is not due until on or about November 5, 2007.

       Accordingly, we now abate this appeal and remand the cause to the 108th District

Court of Potter County (trial court) for further proceedings. Upon remand, the trial court

shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing

to determine the following:

       1. whether appellant desires to continue to prosecute this appeal;

       2. whether retained trial counsel, Eric Coats, will continue to represent
       appellant on appeal; and,

       3. if not, whether appellant is indigent and entitled to the appointment of
       counsel and the preparation of a free clerk’s record and court reporter’s
       record.

The trial court shall cause the hearing to be transcribed. Should it be determined that

appellant is entitled to appointed counsel and does not have counsel, the trial court shall

appoint counsel to prosecute this appeal. The trial court shall also execute findings of fact

and conclusions of law addressing the aforementioned issues, and cause same to be

included in a supplemental clerk’s record. Also to be included in the findings is the name,

address, state bar number, telephone and telefax number of appellant’s counsel, should

one be appointed by the trial court. Finally, the trial court shall file the supplemental clerk’s

record and the transcription of the hearing with the Clerk of this Court on or before October

25, 2007. Should additional time be needed to perform these tasks, the district court may

request same on or before October 25, 2007.

                                                    Per Curiam

Do not publish.


                                               2